DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 01/11/2021. Claims 5 and 10 were canceled before. Claims 1-4, 6-9, and 11-21 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9, and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior art of record Helmick (Helmick et al. US 2018/0059945) is reintroduced in this Office Action in view of the amendment.
In view of the reintroduction of prior art of record, independent claims 1, 9, and 17 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly are also not in a condition for allowance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-4, 6-9, and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 requires, inter alia, “with instructions to reorder the data”. Support for this amendment was not found in the instant filed specification. The specification describes that, for example, paras 0034, 0036, 0037, and 0039, command is received from a host and data is processed by rearranging and/or reordering the data. However, the specification does not describe that the host specifically instructs to reorder and/or rearrange the data. 
Claims 2-4 and 6-8 directly or indirectly depend from claim 1 and these claims are rejected for the aforementioned reason.
Independent claim 9 requires, inter alia, “with instructions to rearrange the data”. Support for this amendment was not found in the instant filed specification. The specification describes that, for example, paras 0034, 0036, 0037, and 0039, command is received from a host and data is processed by rearranging and/or reordering the data. However, the specification does not describe that the host specifically instructs to reorder and/or rearrange the data.
Claims 11-16 directly or indirectly depend from claim 9 and these claims are rejected for the aforementioned reason.
inter alia, “based on instructions in the command to rearrange the data”. Support for this amendment was not found in the instant filed specification. The specification describes that, for example, paras 0034, 0036, 0037, and 0039, command is received from a host and data is processed by rearranging and/or reordering the data. However, the specification does not describe that the host specifically instructs to reorder and/or rearrange the data.
Claims 18-21 directly or indirectly depend from claim 17 and these claims are rejected for the aforementioned reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts US 2018/0113628 (“Roberts”) in view of Foster US 2006/0256603 (“Foster”) and in further view of Helmick et al. US 2018/0059945 (“Helmick”).
As per independent claim 1, Roberts teaches An apparatus (FIG. 1 is a block diagram of a computer system 100, para 0014), comprising:
a processing resource (Memory module 110A is a dual in-line memory module, para 0017 and FIG. 1, comprising a buffer chip 160, para 0018 and FIG. 1. Buffer chip 200 includes a cache controller/processing-in-memory (PIM) unit 250, para 0023 and FIG. 2) on a first dual in-line memory module (DIMM) (Memory module 110A is a configured to process data transferred between a second DIMM and a host (A host (e.g., host 105A, FIG. 1) sends a read request, targeting first data, to a first memory module (e.g., memory module 110A, FIG. 1). If the first data is not stored in the first memory module, then the first memory module requests the first data from a second memory module (e.g., memory module 115A, FIG. 1) via a second bus interface. The second bus interface may be a SerDes link (e.g., link 145, FIG. 1), para 0027. Serial data (data is processed) is sent to and received from other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024) that comprises at least one of a central processing unit (CPU), graphics processing unit (GPU), or a general purpose GPU (GPGPU), or any combination thereof (Hosts 105A-B are representative of any number and type of host processors, e.g., graphics processing unit (GPU), central processing unit (CPU), with any number of cores, para 0014 and FIG. 1),
a first interface coupled to the processing resource and couplable to the host (Buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2),
a second interface coupled to the processing resource and couplable to the second DIMM via a second bus (Ports 230A-B are coupled to other memory modules via SerDes links, para 0024 and FIG. 2),
and store the reordered data on the second DIMM (During write-backs, data is transferred from the first DIMM to the second DIMM, para 0011. During transfer of data from the first DIMM to the second DIMM, serialization and de-serialization of data occurs in the SerDes port, para 0019).
and wherein second bus is configured to transfer the reordered data from the first DIMM to the second DIMM for storage on the second DIMM” and “wherein the processing resource reorders the data in response to receiving a command from the host with instructions to reorder the data”.
However, in an analogous art in the same field of endeavor, Foster teaches  wherein the second bus is located off a PCB (Double-connector-edge DIMM (see FIG. 2 and para 0022) is disclosed. Referring to FIG. 4, DIMM expansion card 302 can be coupled to server blade motherboard 102a using clips 402 and cables 404. For example, double-connector-edge DIMM 202a is plugged into memory socket 108a using pins 204b, while pins 204a are plugged into clip 402a, which is connected to cable 404a, which provides a same daisy-chain connection to memory sockets 308a. para 0027),
and wherein second bus is configured to transfer the reordered data from the first DIMM to the second DIMM for storage on the second DIMM (Data sent through daisy-chained double-connector-edge DIMMs 202 is kept error free during long distance transmissions, para 0023).
Given the teaching of Foster, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Roberts with “wherein the second bus is located off a PCB” and “and wherein second bus is configured to transfer the reordered data from the first DIMM to the second DIMM for storage on the second DIMM”. The motivation would be 
Although Roberts teaches serialization and de-serialization of data when data is transferred between two DIMM, Roberts in combination with Foster does not explicitly teach “wherein the processing resource reorders the data in response to receiving a command from the host with instructions to reorder the data”.
However, in an analogous art in the same field of endeavor, Helmick teaches wherein the processing resource reorders the data in response to receiving a command from the host with instructions to reorder the data (A controller is configured to associate read and/or write commands with identifiers so the read and/or write commands can be processed in a different order from an order in which they are received from the host, para 0038).
Given the teaching of Helmick, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Roberts and Foster with “wherein the processing resource reorders the data in response to receiving a command from the host with instructions to reorder the data”. The motivation would be that a media controller with a response buffer improves data bus transmissions, para 0037 of Helmick. 
As per dependent claim 2, Roberts in combination with Foster and Helmick discloses the apparatus of claim 1. Roberts teaches wherein the processing resource is configured to reorder data from the host for storage on the second DIMM (Serial data is received from other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024).
wherein the processing resource is configured to filter the data read from the second DIMM to the host (Serial data (parallel data received from host is serialized) is sent to other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024. Host interface 215 is a DDR interface, para 0023 and FIG. 2. Hence, serial data is deserialized before sending to the host).
As per dependent claim 4, Roberts in combination with Foster and Helmick discloses the apparatus of claim 1. Roberts teaches wherein the first interface is couplable to the host via a first bus (Buffer chip 200 includes interface 215 to host 205. Interface 215 is a DDR interface, para 0023 and FIG. 2) and wherein the first bus is located on a PCB (Buffer chip 200 includes interface 215 to host 205. Interface 215 is a DDR interface, para 0023 and FIG. 2).
As per dependent claim 6, Roberts in combination with Foster and Helmick discloses the apparatus of claim 1. Roberts teaches wherein the first interface is configured for a first communication protocol (Buffer chip 200 includes interface 215 to host 205. Interface 215 is a DDR interface, para 0023 and FIG. 2) and the second interface is a configured for a second communication protocol that is different from the first communication protocol (Ports 230A-B are coupled to other memory modules via SerDes links, para 0024 and FIG. 2).
As per dependent claim 7, Roberts in combination with Foster and Helmick discloses the apparatus of claim 1. Roberts teaches wherein the first interface is configured for at least one of NVDIMM-P, NVDIMM-N, DDR5, or DDR4, or any combination thereof (Interface 120 and interface 130 support the double data rate fourth generation (DDR4) protocol, para 0015 and FIG. 1).
As per dependent claim 8, Roberts in combination with Foster and Helmick discloses the apparatus of claim 1. Roberts teaches wherein the second interface is configured to write data to or read data from a 3D XPoint array (Memory modules 110A-B and 115A-B are DIMMs and may 3D stacked memory, para 0017 and FIG. 1).
Claims 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Jeddeloh US 2005/0050255 (“Jeddeloh”) and in further view of Helmick.
As per independent claim 9, Roberts teaches A system (FIG. 1 is a block diagram of a computer system 100, para 0014), comprising:
a first dual in-line memory module (DIMM) (Memory module 110A is a dual in-line memory module, para 0017 and FIG. 1, comprising a buffer chip 160, para 0018 and FIG. 1) with a first interface (Buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2), a second interface (Ports 230A-B are coupled to other memory modules via SerDes links, para 0024 and FIG. 2), and a first processing resource (Buffer chip 200 includes a cache controller/processing-in-memory (PIM) unit 250, para 0023 and FIG. 2),
a host including a third interface (Buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2), wherein the host is coupled to the first DIMM via the first interface, the third interface, and a first bus (Buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2. Interface 120 and interface 130 support the double data rate fourth generation (DDR4) protocol, para 0015 and FIG. 1),
a second DIMM including a fourth interface (Ports 230A-B are coupled to other memory modules via SerDes links, para 0024 and FIG. 2), wherein the second memory module is coupled to the first memory module via the second interface, the fourth interface, and a second bus (Ports 230A-B are coupled to other memory modules via SerDes links, para 0024 and FIG. 2), and wherein the first processing resource is configured to rearrange data for storage on the first DIMM and the second DIMM (Serial data is received from other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024. In other words, host transfers data to memory module 110A via interface 215 using DDR4 protocol, para 0015, and the parallel data is serialized and transmitted to other DIMMs (e.g., DIMM 115A in FIG. 1) via SerDes links, para 0023 and FIG. 2),
and store the rearranged data on the first DIMM and the second DIMM (Serial data is received from other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024. In other words, host transfers data to memory module 110A via interface 215 using DDR4 protocol, para 0015, and the parallel data is serialized and transmitted to other DIMMs (e.g., DIMM 115A in FIG. 1) via SerDes links, para 0023 and FIG. 2).
Although Roberts explicitly teaches buffer chip 200 comprising a cache controller and processing-in-memory (PIM) unit 250 and serializing/de-serializing data during transfer of data between DIMMs, Roberts does not explicitly teach “wherein the first processing resource is configured to perform operations on data for storage on the first memory module” and “in response to receiving commands from the host with instructions to to rearrange the data”.
wherein the first processing resource is configured to perform operations on data for storage on the first DIMM (The memory module 132 includes the memory hub 300 that is coupled to and processes data of eight memory devices which are DRAM or SDRAM devices, para 0019. By accumulating writes in the memory hub 300, the data is processed more efficiently, para 0026).
Given the teaching of Jeddeloh, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Roberts with “wherein the first processing resource is configured to perform operations on data for storage on the first memory module”. The motivation would be that by accumulating writes in the memory hub, the data is processed more efficiently, para 0026 of Jeddeloh.
Although Roberts explicitly teaches serializing/de-serializing data during transfer of data between DIMMs, Roberts in combination with Jeddeloh does not explicitly teach “in response to receiving commands from the host with instructions to to rearrange the data”. 
However, in an analogous art in the same field of endeavor, Helmick teaches in response to receiving commands from the host with instructions to to rearrange the data (A controller is configured to associate read and/or write commands with identifiers so the read and/or write commands can be processed in a different order from an order in which they are received from the host, para 0038). 
Given the teaching of Helmick, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further in response to receiving commands from the host with instructions to to rearrange the data”. The motivation would be that a media controller with a response buffer improves data bus transmissions, para 0037 of Helmick.
As per dependent claim 11, Roberts in combination with Jeddeloh and Helmick discloses the system of claim 9. Roberts teaches wherein the second DIMM includes a second processing resource (Each of the DIMMs 110A-B and 115A-B depicted in FIG. 1 includes a buffer chip, para 0018 and FIG. 1. Buffer chip 200 includes a cache controller/processing-in-memory (PIM) unit 250, para 0023 and FIG. 2).
As per dependent claim 12, Roberts in combination with Jeddeloh and Helmick discloses the system of claim 11. Roberts teaches wherein the second processing resource is configured to rearrange data for storage on the second DIMM (When data is received on port 230A or 230B, the data is deserialized and buffered in buffer 235A or 235B respectively, para 0024).
As per dependent claim 13, Roberts in combination with Jeddeloh and Helmick discloses the system of claim 11. Roberts teaches wherein the second processing resource is configured to rearrange data for storage on the first DIMM (When data is received on port 230A or 230B, the data is deserialized and buffered in buffer 235A or 235B respectively, para 0024).
As per dependent claim 14, Roberts in combination with Jeddeloh and Helmick discloses the system of claim 9. Roberts teaches wherein the first processing resource is configured to perform operations on data by reordering the data and reordered data to the second DIMM via the second interface, the fourth interface, and the second bus (Serial data is received from other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024).
As per dependent claim 15, Roberts in combination with Jeddeloh and Helmick discloses the system of claim 9. Roberts and Jeddeloh may not explicitly disclose, but Helmick teaches wherein the first processing resource is configured to perform operations on data by reordering the data and sending reordered data to the host via the first interface, the third interface, and the first bus (An identifier is associated with various commands to keep track of what data belongs to what command as it is sent to the host, para 0141).
The same motivation that was utilized for combining Roberts and Helmick as set forth in claim 9 is equally applicable to claim 15. 
As per dependent claim 16, this claim is rejected based on arguments provided above for similar rejected dependent claim 14.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Helmick.
As per independent claim 17, Roberts teaches A method (A method 300 for processing a memory request in a memory module is disclosed, para 0026), comprising:
receiving, at a processing resource on a first dual in-line memory module (DIMM), a command from a host device that comprises one or more processing units (A host sends a request, targeting first data, to a first memory module (e.g., DIMM 110, FIG. 1 and para 0017) via a first bus interface (e.g., buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2), para 0027 and FIG. 3. Buffer chip 200 
reading data from a second DIMM that comprises one or more memory dies and sending the data to the processing resource on the first DIMM in response to receiving the commands (If the first data is not stored in the first memory module, then the first memory module requests the first data from a second memory module (e.g., DIMM 115A, FIG. 1) via a second bus interface, para 0027 and FIG. 3. Memory devices on a DIMM can also be referred to as memory chips (e.g., DRAM chips), para 0017. When data is transferred between memory modules, the data is passed through a corresponding control logic unit 240A-B, para 0025),
performing operations on the data read from the second DIMM with the processing resource on the first DIMM (When data is received on port 230A or 230B, the data is deserialized and buffered in buffer 235A or 235B respectively, para 0024. When data is transferred between memory modules, the data is passed through a corresponding control logic unit 240A-B, para 0025), wherein performing operations on the data includes rearranging the data (When data is received on port 230A or 230B, the data is deserialized and buffered in buffer 235A or 235B respectively, para 0024),
sending the rearranged data to the second DIMM and writing the rearranged data to the second DIMM (During write-backs, data is transferred from the first DIMM to the second DIMM, para 0011. During transfer of data from the first DIMM 
Roberts discloses all of the claimed limitations from above, but does not explicitly teach “based on instructions in the command to rearrange the data read from the second DIMM”.
However, in an analogous art in the same field of endeavor, Helmick teaches based on instructions in the command to rearrange the data read from the second DIMM (A controller is configured to associate read and/or write commands with identifiers so the read and/or write commands can be processed in a different order from an order in which they are received from the host, para 0038).
Given the teaching of Helmick, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Roberts and Jeddeloh with “based on instructions in the command to rearrange the data read from the second DIMM”. The motivation would be that a media controller with a response buffer improves data bus transmissions, para 0037 of Helmick.
As per dependent claim 18, Roberts in combination with Helmick discloses the method of claim 17. Roberts teaches further including storing the data on which operations were performed on the first DIMM (Where the first memory module is being used as a cache, the first data is stored in the local memory devices of the first memory module, para 0029 and FIG. 3).
As per dependent claim 19, Roberts in combination with Helmick discloses the method of claim 17. Roberts teaches wherein storing the data on which operations were performed includes transferring the data on which operations were performed from the first DIMM to the second DIMM (Serial data (parallel data received from host is serialized) is sent to other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024).
As per dependent claim 20, Roberts in combination with Helmick discloses the method of claim 17. Roberts teaches wherein performing operations on the data includes reordering the data and further including storing the reordered data on the second DIMM (Serial data is received from other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024).
As per dependent claim 21, Roberts in combination with Helmick discloses the method of claim 17. Roberts teaches further including receiving the command from a host at the first DIMM (A host sends a request, targeting first data, to a first memory module (e.g., DIMM 110, FIG. 1 and para 0017) via a first bus interface (e.g., buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2), para 0027 and FIG. 3).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132